In the Supreme Court of Georgia



                                                 Decided: February 16, 2015


             S14G0753. PRIMAS v. CITY OF MILLEDGEVILLE.


      THOMPSON, Chief Justice.

      We granted a petition for writ of certiorari in this case to consider whether

the Court of Appeals applied the proper analysis when it determined that the

City of Milledgeville’s sovereign immunity had not been waived pursuant to

OCGA § 36-33-1 (b), thereby entitling the City to summary judgment. See City

of Milledgeville v. Primus, 325 Ga. App. 553 (753 SE2d 146) (2013).1 Because

we find that the proper analysis was not applied, we vacate the decision of the

Court of Appeals and remand to that court for its reconsideration.

      The record before us demonstrates that Lucious Primas was injured while

driving a prison work-detail van owned by the City of Milledgeville (the

“City”). The van was leased to the Georgia Department of Corrections but

pursuant to contract, the City was responsible for maintaining the vehicle and



      1
          The Court of Appeals opinion incorrectly refers to Mr. Primas as Mr. Primus.
purchasing insurance policies. On the day of the accident, as Primas approached

an intersection, the brake line failed. Primas was able to steer the car off the

road, but he was injured when he collided with a utility pole. Primas sued the

City, alleging it was negligent by failing to inspect and maintain the vehicle’s

brake lines. The trial court denied the City’s motion for summary judgment in

which it claimed the maintenance and inspection of a brake line is a

discretionary act for which its sovereign immunity had not been waived. The

Court of Appeals reversed, holding that Primas’s claim against the City was

barred under the doctrine of sovereign immunity because the alleged negligent

act was a discretionary act for which sovereign immunity had not been waived

under Georgia law. City of Milledgeville v. Primus, supra, 325 Ga. App. at 555.

      Both parties concede in this Court that the Court of Appeals’ analysis was

flawed. They acknowledge, and we agree, that under the doctrine of sovereign

immunity, a municipal corporation is immune from suit unless its immunity is

waived by the General Assembly and that the waiver of a municipal

corporation’s sovereign immunity set out in OCGA § 36-33-1 (b) subjects a

municipal corporation to suit for the negligent performance of its ministerial

functions but keeps in place its immunity from suit for actions taken in the

                                       2
performance of its governmental functions. See City of Atlanta v. Mitcham,

S14G0619 (2015); Koehler v. Massell, 229 Ga. 359, 361-362 (3) (191 SE2d

830) (1972). Although the Court of Appeals recited these principles and

appears to have recognized that the only type of immunity at issue in this case

was the City’s sovereign immunity, both the parties and the Court of Appeals

addressed the immunity issue before them as one involving official immunity.

See City of Milledgeville v. Primus, supra, 325 Ga. App. at 554-556 (incorrectly

stating that the sovereign immunity of a municipal corporation is “waived for

ministerial acts, but not for discretionary acts,” misapplying definition of official

immunity’s “ministerial acts,” and misstating the holding of Heller v. City of

Atlanta, 290 Ga. App. 345 (659 SE2d 617) (2008), which does not address a

city’s waiver of sovereign immunity under OCGA § 36-33-1 (b)). In doing so,

the Court of Appeals applied inapplicable legal principles, definitions, and

precedent and failed to make any determination regarding whether the alleged

negligence arose out of the performance, or non-performance, of a governmental

function.   See City of Atlanta v. Mitcham, supra at ___ (definition of

“ministerial act” for purposes of official immunity is not applicable in

determining whether, for purposes of sovereign immunity, a municipal

                                         3
corporation was engaged in a “ministerial duty or function”).

      Primas argues that regardless of whether the maintenance and inspection

of a city vehicle was a governmental function, the City was not protected by

sovereign immunity because it waived such immunity through its purchase of

insurance. See OCGA § 36-33-1 (a) (“municipal corporation shall not waive its

immunity by purchase of liability insurance except as provided in Code Section

33-24-51 or 36-92-2.”); OCGA § 33-24-51 (b) (“sovereign immunity of local

entities for a loss arising out of claims for the negligent use of a covered motor

vehicle is waived as provided by Code Section 36-92-2"); OCGA § 36-92-2

(municipal corporation can waive its liability up to limits of motor vehicle

insurance purchased). However, the issue of whether the City’s sovereign

immunity was waived by the purchase of insurance pursuant to OCGA § 36-33-

1 (a) was not presented to or ruled on by the trial court on motion for summary

judgment or in the Court of Appeals, and therefore, this argument presents

nothing for review in this appeal. See Seay v. Cleveland, 270 Ga. 64, 66 (2)

(508 SE2d 159) (1998). Moreover, it is apparent from the summary judgment

record that Primas was not relying on this ground of waiver to avoid the



                                        4
preclusive effects of the City’s sovereign immunity.2

      Because the Court of Appeals’ opinion in this case, like the trial court’s

ruling on the City’s motion for summary judgment, gives no consideration to

whether the alleged negligence by the City occurred in the performance of a

governmental function and does not acknowledge or apply the definitions of

governmental and ministerial functions as those terms relate to the City’s

sovereign immunity, we vacate the judgment of the Court of Appeals and

remand to that court for its reconsideration in light of this opinion and our

decision today in City of Atlanta v. Mitcham, supra.

      Judgment vacated and case remanded with direction. All the Justices

concur.




      2
          Although the summary judgment record contains the declarations page for an
insurance policy purchased by the City which may cover the vehicle at issue, the insurance
policy itself was not included in the summary judgment record and trial court, because the
issue was not before it, made no findings with regard to a waiver under § 36-33-1 (a).

                                            5